Title: Phebe Hunter to Dolley Payne Madison, 22 March 1813 (Abstract)
From: Hunter, Phebe
To: Madison, Dolley Payne Todd


22 Mar. 1813, Philadelphia. Introduces herself as the daughter of Dolley Madison’s “old friend, Mary Bryant.” Requests “counsel” for a friend, Mrs. Auchincloss of New York, whose husband is an alien and a merchant but “attends no public meetings, belongs to no political society, has neither imported nor exported for two years past, and has petitioned to be admitted a Citizen of the U. S.” Having been “advised by her friends to apply to the President for relief” and “informed Mr. Auchincloss’ is one of the particular cases excepted in the proclamation,” his wife “wishes to present herself to Mr. Madison, to solicit, as an act of lenity, that he may be allowed to remain quietly at his home.”
